FILED
                            NOT FOR PUBLICATION                             NOV 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



EDWARD G. ONTIVEROS,                             No. 09-15660

               Petitioner - Appellant,           D.C. No. 2:07-cv-02456-GEB

  v.                                             MEMORANDUM *

R. J. SUBIA; ATTORNEY GENERAL
OF THE STATE OF CALIFORNIA;
EDMUND G. BROWN, Jr.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Garland E. Burrell, District Judge, Presiding

                          Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       California state prisoner Edward G. Ontiveros appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 2253 1, and we affirm.

      The district court did not err in dismissing Ontiveros’ habeas petition for

lack of jurisdiction. The district court correctly concluded that Ontiveros could not

proceed under § 2254 because he received only a “counseling chrono” and did not

lose any sentencing credit as a result of the disciplinary decision. See Ramirez v.

Galaza, 334 F.3d 850, 859 (9th Cir. 2003) (stating that “habeas jurisdiction is

absent, and a § 1983 action proper, where a successful challenge to a prison

condition will not necessarily shorten the prisoner’s sentence.”)

      Ontiveros’ Rule 60(b) motion, filed on October 7, 2010, is construed in part

as a renewed motion for appointment of counsel, and in part as a request for

judicial notice. The request for judicial notice is granted. The requests for oral

argument and appointment of counsel are denied.

      AFFIRMED.




      1
        We certify for appeal, on our own motion, the issue of whether the district
court properly dismissed Ontiveros’ petition for lack of jurisdiction.

                                           2                                    09-15660